Citation Nr: 1147277	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post hemorrhoid surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to May 1982 and from September 1983 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, continued a 10 percent disability rating for status post hemorrhoid surgery. 

This case was previously before the Board in April 2011, at which time the Board denied a claim for entitlement to a compensable disability rating for chronic frontal sinusitis and remanded the issue on appeal for further evidentiary development.  It has returned to the Board and is again ready for appellate action.

In a January 2008 statement, the Veteran withdrew an appeal regarding his right knee disorder.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  In the same statement, he also withdrew his request for a hearing before a Veterans Law Judge at the RO.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

The Veteran's hemorrhoids are not manifested by persistent bleeding, secondary anemia, or anal fissures.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for status post hemorrhoid surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, the November 2006 VCAA letter from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the November 2006 VCAA notice letter prior to the April 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here, a VCAA letter dated in September 2008 was compliant with the decision of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his status post hemorrhoid surgery.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has vacated the U.S. Court of Appeals for Veterans Claims' (Court) previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Further, the Veteran and his representative have submitted statements in support of his claim.  The Veteran also was provided VA examinations in connection with his claim.  He also was provided with, but failed to avail himself of, an opportunity to testify before a Veterans Law Judge.  There is no indication that any additional evidence remains outstanding; thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2011 remand.  Specifically, the RO was instructed to request the Veteran to identify all health care providers that have treated him for his hemorrhoids, including a health care provider he referred to during a February 2008 VA examination, and to attempt to obtain any such identified treatment records.  The RO also was to arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected status post hemorrhoid surgery.  The Board finds that the RO has complied with its remand directives to the extent possible.  The RO sent a request to the Veteran for identification of, and authorization to release, private treatment records in May 2011, with no response from the Veteran.  Furthermore, the Veteran was provided a VA examination in August 2011.  The Board finds the August 2011 VA examination report to substantially comply with the Board's April 2011 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, September 2005) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

The Veteran's service-connected status post hemorrhoid surgery is rated as 10 percent disabling, effective January 30, 1996.  The Veteran's service-connected status post hemorrhoid surgery is rated under Diagnostic Code 7336 (hemorrhoids, external or internal).  

Under Diagnostic Code 7336, a 0 percent (noncompensable) rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating requires large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue and evidencing frequent recurrences.  The maximum 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.

Review of the evidence of record shows no complaints of, or treatment for, hemorrhoids in the VA treatment records, except for a December 2005 VA treatment record noting complaints of anal leakage.

A December 2006 VA examination noted reports of progressively worsening symptoms of anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, and swelling.  He underwent a hemorrhoidectomy and fistulotomy in 1988.  He also reported frequent rectal bleeding, recurrence without thrombosis of four or more times a year, severe fecal leakage requiring pads, occasional involuntary bowel movement, and persistent fecal perianal discharge.  Examination found no evidence of hemorrhoids, anorectal fistula, anal or rectal stricture, sphincter impairment, or rectal prolapse.  A private colonoscopy dated in November 2003 reported bleeding of the area from a recent polypectomy, controlled with electrocoagulation.  Progress notes from a private gastroenterologist noted complaints of rectal bleeding in August 2006 with an assessment of rule/out internal hemorrhoids, rule/out colonic polyps, and irritable bowel syndrome.

A February 2008 VA examination revealed that the Veteran reported being unable to hold his bowel movement and constant leakage.  He also reported continued episodes of hemorrhoidal bleeding twice a month and pain.  He also indicated that he needed to go to the bathroom several times a day, which interrupted his duty as a post office cashier.  He reported current symptoms of anal itching, diarrhea, pain, tenesmus, swelling, perianal discharge, daily fecal leakage that required usage of toilet paper in his underwear, and bleeding or thrombosis of hemorrhoids twice a month.  Examination found no evidence of fecal leakage, adequate size of lumen, no evidence of anemia, and no evidence of fissures.  Small hemorrhoids at 12 o'clock were found.  They were not thrombosed.  There was no evidence of bleeding or prolapsed.  The diagnosis was external hemorrhoids with post-surgical sphincter tone dysfunction.  

A recent VA examination dated in August 2011 revealed reports of persisting intermittent protrusion of hemorrhoids, burning pain, itching, difficulty passing stool, pain, swelling, and mild bleeding.  He also indicated leakage of mucus secretion from the rectum that sometimes required usage of absorbent material to contain it.  The Veteran also suffered from alternating diarrhea and constipation associated with his nonservice-connected irritable bowel syndrome.  The pain associated with his hemorrhoids is aggravated by his constipation and diarrhea.  He was found to have colon polyps in 2003, and they have been asymptomatic since he underwent a polypectomy.  The Veteran reported a history of frequent rectal bleeding, recurrence without thrombosis four or more times a year, and frequent seropurulent discharge.  Examination found the presence of small, internal hemorrhoids at 4 o'clock that were reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  There was no anorectal fistula or anal or rectal stricture.  The sphincter tone was mildly decreased, but no evidence of leakage.  The diagnosis was internal hemorrhoids with mild to moderate recurrent symptoms, and status post hemorrhoidectomy and anal sphincterotomy for treatment of anal fissures in 1989, with residual impaired sphincter tone with leakage (not fecal incontinence).  The examiner indicated that the Veteran's hemorrhoid symptoms are aggravated by his nonservice-connected irritable bowel syndrome because constipation and diarrhea related to the nonservice-connected irritable bowel syndrome caused pain in the hemorrhoids.  The medical literature does not support that irritable bowel syndrome and hemorrhoids are etiologically linked.  His nonservice-connected gastroesophageal reflux disease and colon polyps are unrelated to the service-connected hemorrhoids as they are totally different conditions that are unrelated in any way to the hemorrhoids.

In this case, the medical records in the claims file fail to show that the Veteran's hemorrhoids meet the requirements for the 20 percent disability rating under Diagnostic Code 7336.  As discussed above, the maximum 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  In this regard, three VA examinations dated in 2006, 2008, and 2011 failed to find any evidence of rectal bleeding.  While the December 2006 VA examiner noted that an August 2006 private treatment record documented complaints of rectal bleeding, there was nevertheless no evidence of rectal bleeding found or noted.  Alternatively, there also is no objective medical evidence of anal fissures or secondary anemia.  Thus, the Veteran's claim for a higher initial rating of 20 percent under Diagnostic Code 7336 must fail. 

While the Veteran has reported during VA examinations that he receives treatment from a private physician without much improvement, there is no evidence to support his assertions.  He failed to respond to the RO's May 2011 request for these private treatment records.  Furthermore, while the Veteran may, in fact, experience symptoms such as an inability to hold his bowel movements, diarrhea, and constipation, the evidence of record shows that he also has been diagnosed with irritable bowel syndrome, which is not service-connected, and to which the August 2011 VA examiner has indicated these symptoms are related.
 
In summary, the Board finds that the evidence is against a disability rating in excess of 10 percent for the Veteran's status post hemorrhoid surgery.  38 C.F.R. § 4.3.

The Board adds that the disability rating for the Veteran's hemorrhoids disability is effective within the time period previously established by the RO.  As there have been no occasions within the effective date mentioned when the Veteran's disability has been more severe than its assigned rating, there is no basis to further "stage" his rating for the disability on appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).


ORDER

A disability rating in excess of 10 percent for status post hemorrhoid surgery is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


